Title: To John Adams from Minott Thayer, 30 April 1825
From: Thayer, Minott
To: Adams, John


				
					Venerable and respected Sir,
					Braintree April 30. 1825
				
				It is with much pleasure that I avail myself of this occasion in Sending you an address deliver’d by the Rev’d Mr. Horrs, at the celebration of the inauguration of you highly respected and beloved Son as President of the United States. a variety of circumstances are here Combined, which fill my mind with sentiments that require a more able pen than what I hold to express. we have often heard of Fathers and sons obtaining thrones by hereditary advantages; but never by the free suffreages of Enlighten’d freemen; and this must be considered an event without a parellel in the history of the world. I sincerely hope sir, that it will serve to soften the pillow of your declining year’s, and it is my most earnest wish, that your health and happiness may still continue, that you may again realize the pleasure of enjoying the society of your respected son. and that when the disposer of all events shall remove you from this world of care and anxiety you may enjoy that peace and reward which is promised to the Just and faithfull.with much consideration and respect / your friend and obedient Servant
				
					Minott Thayer
				
				
			